Exhibit 10.1

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT       1.  CONTRACT ID CODE  
  PAGE OF PAGES       J   1   7 2.  

AMENDMENT/MODIFICATION NO.

 

3. EFFECTIVE DATE

  4.  

REQUISITION/PURCHASE REQ. NO.

  5.    PROJECT NO. (If applicable)

 

P00012

 

 

 

19-Dec-2011

 

 

 

SEE SCHEDULE

 

    6.   ISSUED BY   CODE       N00033   7.  
ADMINISTERED BY (if other than item 6)   CODE       N00033            

MILITARY SEALIFT COMMAND, N1033/PM5

914 CHARLES MORRIS COURT SE

WASHINGTON NAVY YARD DC 20398-5540

 

 

         

MILITARY SEALIFT COMMAND, N1023

914 CHARLES MORRIS COURT SE

WASHINGTON NAVY YARD DC 20398-5540

    8.  

NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

AMERICAN PETROLEUM TANKERS LLC

MR. ROBERT KURZ

345 PARK AVE FL 29

C/O BLACKSTONE CAPITAL PARTNERS V US

NEW YORK, NY 10154-0004

 

     

9A. AMENDMENT OF SOLICITATION NO.

 

       

9B. DATED (SEE ITEM 11)

 

    X  

10A. MOD. OF CONTRACT/ORDER NO.

N00033-07-C-5416

    X  

10B. DATED (SEE ITEM 13)

06-Jul-2007

CODE         5SZC7   FACILITY CODE         5SZC7         11. THIS ITEM ONLY
APPLIES TO AMENDMENTS OF SOLICITATIONS   ¨  The above numbered solicitation is
amended as set forth in Item 14. The hour and date specified for receipt of
Offer        ¨ is extended,        ¨ is not extended.    

 

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning              copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted;

or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE

RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN

REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter,

provided each telegram or letter makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.

12.

 

 

ACCOUNTING AND APPROPRIATION DATA (If required)

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

   

A.  THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

   

B.  THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

X  

C.  THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

MutualAgreement of the Parties

   

D.  OTHER (Specify type of modification and authority)

 

E.. IMPORTANT:            Contractor ¨        is not,        x         is
required to sign this document and return    1     copies to the issuing office.
14.  

DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number:    villanid12641

The purpose of this modification is to incorporate revised option year rates and
cancellation costs into the contract. Please see attached.

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

Robert K. Kurz

     

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

KEN ALLEN/CONTRACTING OFFICER

TEL: (202) 685-5825        EMAIL:  kenneth.allen@navy.mil

     

15B.  CONTRACTOR/OFFEROR

/s/ Robert K. Kurz

(Signature of person authorized to sign)

 

15C. DATE SIGNED

 

12/19/11

     

16B. UNITED STATES OF AMERICA

BY /s/ Kenneth Allen

(Signature of person authorized to sign)

 

16C.  DATE SIGNED

 

20-Dec-2011

EXCEPTION TO SF 30

APPROVED BY OIRM 11-84

   30-105-04      

STANDARD FORM 30 (Rev. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

  



--------------------------------------------------------------------------------

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

The following items are applicable to this modification:

MODIFICATION P00012

The purpose of this modification is to incorporate revised option year rates
into Section B and cancellations costs into Section H-42. Accordingly:

 

  1. Section H-42 of the contract did not detail any cancellations costs in the
event of a Government failure to exercise an option.

 

  2. In consideration for the incorporation of these cancellation costs into the
contract, the Contractor has agreed to decrease its per diem rates for Option
Years 2, 3 and 4.

 

  3. The parties hereby agree that the change in terms and conditions of the
contract set forth herein provide them with the full and complete adjustment to
which each is entitled for the changes described herein. The parties hereby
waive all right, title, and interest, if any, to further adjustment for the
aforesaid changes.

 

  4. All terms and conditions of the contract, as modified, remain in full force
and effect.

SUMMARY OF CHANGES

ALL CHANGES HAVE BEEN HIGHLIGHTED IN YELLOW.

SECTION SF 30 - BLOCK 14 CONTINUATION PAGE

The following have been modified:

BOXES

TWO SHIPS – With Termination Liability

 

     BOX NOS., SHIP STATUS, AND
EXPENDITURE TYPES  

13. MT EMPIRE STATE

   14. FOS
2521K      15. ROS<10  DAYS
2521K      16. ROS>10  DAYS
2521K  

Firm Period (on/about 01 Oct 2010 – 30 Sept 2011)

   $ 74,000.00       $ 74,000.00       $ 69,146.00   

First Option (01 Oct 2011 – 30 Sept 2012)

   $ 57,910.00       $ 57,910.00       $ 52,862.00   

Second Option (01 Oct 2012 – 30 Sept 2013)

   $ 52,500.00       $ 52,500.00       $ 49,660.00   

Third Option (01 Oct 2013 – 30 Sept 2014)

   $ 53,500.00       $ 53,500.00       $ 51,031.00   

Fourth Option (01 Oct 2014 – 31 Aug 2015)

   $ 54,500.00       $ 54,500.00       $ 52,244.00   



--------------------------------------------------------------------------------

     BOX NOS., SHIP STATUS, AND
EXPENDITURE TYPES  

13a. MT EVERGREEN STATE

   14a. FOS
2521K      15a. ROS<10  DAYS
2521K      16a. ROS>10  DAYS
2521K  

Firm Period (on/about 01 Jan 2011 – 30 Sept 2011)

   $ 79,422.00       $ 79,422.00       $ 74,568.00   

First Option (01 Oct 2011 – 30 Sept 2012)

   $ 57,910.00       $ 57,910.00       $ 52,862.00   

Second Option (01 Oct 2012 – 30 Sept 2013)

   $ 52,500.00       $ 52,500.00       $ 49,660.00   

Third Option (01 Oct 2013 – 30 Sept 2014)

   $ 53,500.00       $ 53,500.00       $ 51,031.00   

Fourth Option (01 Oct 2014 – 31 Aug 2015)

   $ 54,500.00       $ 54,500.00       $ 52,244.00   

SECTION B - SUPPLIES OR SERVICES AND PRICES

CLIN 2001

The CLIN extended description has changed from Charter Hire - MT EMPIRE STATE.
Option Period Two. $54,910.00 x 365 days = $20,042,150.00. Period of Performance
- 01 October 2012 - 30 September 2013. to Charter Hire - MT EMPIRE STATE. Option
Period Two. $52,500.00 x 365 days = $19,162,500.00. Period of Performance - 01
October 2012 - 30 September 2013.

The unit price amount has decreased by $879,650.00 from $20,042,150.00 to
$19,162,500.00.

The total cost of this line item has decreased by $879,650.00 from
$20,042,150.00 to $19,162,500.00.

CLIN 2003

The CLIN extended description has changed from Charter Hire - MT EVERGREEN
STATE. Option Period Two. $54,910.00 x 365 days = $20,042,150.00. Period of
Performance - 01 October 2012 - 30 September 2013. to Charter Hire - MT
EVERGREEN STATE. Option Period Two. $52,500.00 x 365 days = $19,162,500.00.
Period of Performance - 01 October 2012 - 30 September 2013.

The unit price amount has decreased by $879,650.00 from $20,042,150.00 to
$19,162,500.00.

The total cost of this line item has decreased by $879,650.00 from
$20,042,150.00 to $19,162,500.00.

CLIN 3001

The CLIN extended description has changed from Charter Hire - MT EMPIRE STATE.
Option Period Three. $56,491.00.00 x 365 days = $20,619,215.00. Period of
Performance - 01 October 2013 - 30 September 2014. to Charter Hire - MT EMPIRE
STATE. Option Period Three. $53,500.00 x 365 days = $19,527,500.00. Period of
Performance - 01 October 2013 – 30 September 2014.

The unit price amount has decreased by $1,091,715.00 from $20,619,215.00 to
$19,527,500.00.

The total cost of this line item has decreased by $1,091,715.00 from
$20,619,215.00 to $19,527,500.00.

CLIN 3003

The CLIN extended description has changed from Charter Hire - MT EVERGREEN
STATE. Option Period Three. $56,491.00.00 x 365 days = $20,619,215.00. Period of
Performance - 01 October 2013 – 30 September 2014. to Charter Hire - MT
EVERGREEN STATE. Option Period Three. $53,500.00 x 365 days = $19,527,500.00.
Period of Performance - 01 October 2013 - 30 September 2014.



--------------------------------------------------------------------------------

The unit price amount has decreased by $1,091,715.00 from $20,619,215.00 to
$19,527,500.00.

The total cost of this line item has decreased by $1,091,715.00 from
$20,619,215.00 to $19,527,500.00.

CLIN 4001

The CLIN extended description has changed from Charter Hire - MT EMPIRE STATE.
Option Period Four. $57,922.00 x 335 days = $19,403,870.00. Period of
Performance - 01 October 2014 - 31 August 2015. to Charter Hire - MT EMPIRE
STATE. Option Period Four. $54,500.00 x 335 days = $18,257,500.00. Period of
Performance - 01 October 2014 - 31 August 2015.

The unit price amount has decreased by $1,146,370.00 from $19,403,870.00 to
$18,257,500.00.

The total cost of this line item has decreased by $1,146,370.00 from
$19,403,870.00 to $18,257,500.00.

CLIN 4003

The CLIN extended description has changed from Charter Hire - MT EVERGREEN
STATE. Option Period Four. $57,922.00 x 335 days = $19,403,870.00. Period of
Performance - 01 October 2014 - 31 August 2015. to Charter Hire - MT EVERGREEN
STATE. Option Period Four. $54,500.00 x 335 days = $18,257,500.00. Period of
Performance - 01 October 2014 - 31 August 2015.

The unit price amount has decreased by $1,146,370.00 from $19,403,870.00 to
$18,257,500.00.

The total cost of this line item has decreased by $1,146,370.00 from
$19,403,870.00 to $18,257,500.00.

SUPPLIES OR SERVICES AND PRICE

SECTION B – SUPPLIES OR SERVICES AND PRICE

B.1 Charter Hire

The following table is provided to document the anticipated CLIN structure of
the contract. CLINs for the base period of performance shall be added as funding
is made available in accordance with FAR 52.232-18, Subject to the Availability
of Funds (April 1984). The daily charter hire rates included below reflect the
FOS Charter Hire rates included within the Contractor’s proposal from Box 13 and
Box 13a:

 

CLIN #

  

Description

   Daily Charter  Hire
(FOS)      Number of
Days      Total  

0001

  

Charter Hire

MT EMPIRE STATE

Base Period

   $ 74,000.00         365       $ 27,010,000.00   

0002

  

Reimbursable Items

MT EMPIRE STATE

Base Period

     N/A         N/A         TBD   

0003

  

Charter Hire

MT EVERGREEN STATE

Base Period

   $ 79,422.00         273       $ 21,682,206.00   

0004

  

Reimbursable Items

MT EVERGREEN STATE

Base Period

     N/A         N/A         TBD   

1001

  

Charter Hire

MT EMPIRE STATE

Option Period 1

   $ 57,910.00         366       $ 21,195,060.00   

1002

  

Reimbursable Items

MT EMPIRE STATE

Option Period 1

     N/A         N/A         TBD   

1003

  

Charter Hire

MT EVERGREEN STATE

Option Period 1

   $ 57,910.00         366       $ 21,195,060.00   



--------------------------------------------------------------------------------

1004

  

Reimbursable Items

MT EVERGREEN STATE

Option Period 1

     N/A         N/A         TBD   

2001

  

Charter Hire

MT EMPIRE STATE

Option Period 2

   $ 52,500.00         365       $ 19,162,500.00   

2002

  

Reimbursable Items

MT EMPIRE STATE

Option Period 2

     N/A         N/A         TBD   

2003

  

Charter Hire

MT EVERGREEN STATE

Option Period 2

   $ 52,500.00         365       $ 19,162,500.00   

2004

  

Reimbursable Items

MT EVERGREEN STATE

Option Period 2

     N/A         N/A         TBD   

3001

  

Charter Hire

MT EMPIRE STATE

Option Period 3

   $ 53,500.00         365       $ 19,527,500.00   

3002

  

Reimbursable Items

MT EMPIRE STATE

Option Period 3

     N/A         N/A         TBD   

3003

  

Charter Hire

MT EVERGREEN STATE

Option Period 3

   $ 53,500.00         365       $ 19,527,500.00   

3004

  

Reimbursable Items

MT EVERGREEN STATE

Option Period 3

     N/A         N/A         TBD   

4001

  

Charter Hire

MT EMPIRE STATE

Option Period 4

   $ 54,500.00         335       $ 18,257,500.00   

4002

  

Reimbursable Items

MT EMPIRE STATE

Option Period 4

     N/A         N/A         TBD   

4003

  

Charter Hire

MT EVERGREEN STATE

Option Period 4

   $ 54,500.00         335       $ 18,257,500.00   

4004

  

Reimbursable Items

MT EVERGREEN STATE

Option Period 4

     N/A         N/A         TBD   

SECTION H - SPECIAL CONTRACT REQUIREMENTS

The following have been modified:

SPECIAL CONTRACT REQUIREMENTS

H-42 TERMINATION/CANCELLATION LIABILITY

The contractor and Government agree the purpose of this clause is to induce the
contractor to offer to provide and to provide the required services when the
contractor otherwise would not offer to provide them because of the contractor’s
inability to recover its costs in the event the Government does not exercise an
option to extend the term of the contract or terminates the contract for the
convenience of the Government.



--------------------------------------------------------------------------------

In the event the Government does not exercise an option to extend the term of
the contract or terminates the contract for convenience, the contractor shall be
entitled to not-to-exceed cancellation costs subject to the following conditions
and according to the following schedule:

Date of Government failure to exercise option or Date of Termination for
Convenience: Cancellation Costs*:

 

1.

  

Prior to delivery (of vessel or layberth)

   $ 0.00      (per vessel)      

 

 

   

2.

  

During 1st fixed performance period

   $ 0.00      (per vessel)      

 

 

   

3.

  

During 2nd fixed performance period

   $ 0.00      (per vessel)      

 

 

   

4.

  

During 3rd fixed performance period

   $ 3,860,493.00       (per vessel)      

 

 

   

5.

  

During 4th fixed performance period

   $ 2,781,481.00      (per vessel)      

 

 

   

6.

  

During 5th fixed performance period

   $ 1,702,468.00      (per vessel)      

 

 

   

 

* The Government shall insert final accepted prices in the schedule above prior
to contract award.

“Cancellation costs” means, and only means, costs specifically identified by the
contractor in its proposal and actually incurred by the contractor between
contract award and vessel delivery to the Government including, and limited to,
the following categories of costs: costs incurred by the contractor for vessel
acquisition, reflagging costs and modification, or conversion costs, and only to
the extent such modification, or conversion costs were incurred in order for the
vessel to meet contract requirements. The Government has sufficient working
capital funds for these cancellation costs. The present value of the
cancellation costs must be less than 25% of the vessel value upon delivery. See
10 U.S.C. § 2401.

When requesting payment of cancellation costs as a result of the Government’s
failure to exercise an option, the contractor shall provide evidence
satisfactory to the contracting officer verifying that contractor actually
incurred the specified categories of cancellation costs prior to delivery of the
vessel to the Government and the amount thereof. The cancellation costs must be
reasonable, allowable, and allocable to the contract. In no event will the
amount payable to the Contractor for such costs exceed the amount that would
have been payable under the Termination for Convenience Clause had the subject
contract been for 59 months and the Government terminated the contract for
convenience on the date of the conclusion of the then current performance
period.

In the event the Government terminates the contract for convenience, the
Government will not be obligated in any event to reimburse the contractor for
the specified categories of cancellation costs in excess of the amount allotted
in the schedule above for each contract period regardless of anything to the
contrary in the clause entitled “Termination for Convenience of the Government.”

The contractor agrees that payment of the specified cancellation costs according
to the schedule above for any contract period fully compensates the contractor
for the specified categories of cancellation costs. The contractor waives any
right it may have to claim any additional costs for the specified categories of
cancellation costs in the event such cancellation costs become payable, whether
as a result of a termination for convenience or as a result of the Government’s
failure to exercise an option. As used in this clause, the total amount payable
by the Government for the specified categories of cancellation costs in the
event the Government does not exercise an option or terminates for convenience
is as set forth in the schedule above.



--------------------------------------------------------------------------------

This clause does not limit the rights of the Government under the clause
entitled “Default” or under the clause entitled “Termination for Convenience of
the Government.”

The Cancellation Costs consist of the following expenses:

 

  •  

Vessel improvements under NASSCO Contract Modification 31; and

 

  •  

Financing fees associated with the bond offering in May 2010, the proceeds of
which were used to complete the construction of the Empire State and Evergreen
State.

(End of Summary of Changes)